405 F.2d 754
John Thomas BLACK, Appellant,v.UNITED STATES of America, Appellee.
No. 25971.
United States Court of Appeals Fifth Circuit.
December 30, 1968.

John S. Tucker, Jr., Birmingham, Ala., for appellant.
Macon L. Weaver, U. S. Atty., R. Macey Taylor, Asst. U. S. Atty., Birmingham, Ala., for appellee.
Before GEWIN and GODBOLD, Circuit Judges, and CHOATE, District Judge.
PER CURIAM:


1
The appellant was found guilty of charges contained in Counts Two and Six of an indictment and he was given a single sentence of one year and one day under both counts. In Count Two he was charged with purchasing whiskey, without the immediate containers thereof having affixed thereto stamps evidencing payment of all Internal Revenue taxes imposed thereon, in violation of 26 U.S.C. § 5205(a) (2). Count Six charged him with possessing property intended for use in violating the Internal Revenue laws. 26 U.S.C. § 5686.


2
The appellant contends that the United States District Court for the Northern District of Alabama erred in denying his motion for a new trial and in giving instructions to the jury. We disagree and affirm. We have considered all of appellant's contentions and find them to be without merit. The evidence amply sustains the verdict of guilty and the record does not disclose any errors committed during the trial.


3
Affirmed.